                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


RANDALL CHILDRESS and
CLAUDIA CHILDRESS,                                   CV 18-183-M-DWM

                      Plaintiffs,
                                                        JUDGMENT
  vs.

COSTCO WHOLESALE
CORPORATION,

                      Defendant.


        This action came before the Court for a trial by jury. The issues have been

tried and the jury has rendered its verdict.

        IT IS ORDERED AND ADJUDGED, in accordance with the Jury Verdict

rendered on April 24, 2019, that judgment is entered in favor of the Plaintiffs and

against the Defendant.

        Dated this 25th day of April, 2019.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Nicole Stephens
                                    Nicole Stephens, Deputy Clerk
